DETAILED ACTION
The instant application having Application No. 16/541360 filed on August 15, 2019 is presented for examination by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Information Disclosure Statement
As required by M.P.E.P. 609(C), the applicant’s submission of the Information Disclosure Statement is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609(C), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Claim Objections
Claims 5-6, 12, and 19 are objected to because of the following informalities:
Claims 5, 12, and 19 recite “generating first instructions for concealing, partially concealing, or displaying content … generating second instructions for concealing, partially concealing, or displaying content … generating third instructions for concealing, partially concealing, or displaying content”, which should be “generating first instructions for concealing, partially concealing, or displaying the content … generating second instructions for concealing, partially concealing, or displaying the content … generating third instructions for concealing, partially concealing, or displaying the content”. 
Claim 6 recites “the notification”, which should be “the incoming notification”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1, 8, and 15 recite “automatically detecting and concealing content associated with a notification in response to receiving and presenting the notification” in the preamble. This appears to state that the claimed steps are performed “in response to” (i.e. after) the receiving and presenting; however, the receiving and the presenting steps are performed as part of the claimed steps. Therefore, it is unclear if the claimed receiving and presenting steps in the body of the claim are performed after the receiving and presenting steps of the preamble or if they are referring to the same set of steps. The preamble also recites “content” and “a notification” and the claimed body also recites “content” and “an incoming notification”. It is unclear if these are referring to the same contents and notifications or different contents and notifications. The Examiner suggests amending the preamble to “automatically detecting and concealing content associated with an incoming notification, the method comprising:” or similar limitation and then the content and incoming notification in the body can refer back to the content and notification in the preamble.
“When a claim is amenable to two or more plausible claim constructions, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter the Applicant considers to be the invention. Ex parte Miyazaki, 89 USPQ2d 1207, 1215 (BPAI 2008) (precedential)”.


Claims 4, 11, and 18 recite “the similar notifications may be stored”. It is unclear if the similar notifications are stored or not stored. The claims also recite “the time at which the user actions are performed”; however, this limitation does not have antecedent basis in the claims. The Examiner additionally suggests amending “the time at which the user actions are performed” to make it clear that this “time” is not the same time that the incoming notification is received as defined in independent claims 1, 8, and 15.
Claim 5 recites “the detected user behavior”; however, this limitation does not have antecedent basis in the claim. For the purpose of examination, the Examiner will interpret claim 5 as being dependent on claim 4 instead of claim 1 as claim 4 defines “the detected user behavior”. The claim also recites “similar notifications and similar content”, which should be “the similar notifications and the similar content” to match the interpreted claim dependency.
Claim 12 recites “the detected user behavior”; however, this limitation does not have antecedent basis in the claim. For the purpose of examination, the Examiner will interpret claim 12 as being dependent on claim 11 instead of claim 8 as claim 11 defines “the detected user behavior”. The claim also recites “similar notifications and similar content”, which should be “the similar notifications and the similar content” to match the interpreted claim dependency.
Claim 13 recites “the generated first instructions, the generated second instructions, and the generated third instructions”; however, these limitations do not have antecedent basis in the claim. For the purpose of examination, the Examiner will interpret claim 13 as being dependent on claim 12 instead of claim 8 as claim 12 defines the first, second, and third generated instructions.
Claim 19 recites “the detected user behavior”; however, this limitation does not have antecedent basis in the claim. For the purpose of examination, the Examiner will interpret claim 19 as being dependent on claim 18 instead of claim 15 as claim 18 defines “the detected user behavior”. The claim also recites “similar notifications and similar content”, which should be “the similar notifications and the similar content” to match the interpreted claim dependency.

The examiner has cited particular examples of 35 U.S.C. 112 rejections above. It is respectfully requested that, in preparing responses, the applicant check the claims for further 35 U.S.C. 112 rejections in the event that it was inadvertently missed by the examiner to advance prosecution. 
 
    Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 7-9, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Allen (US Pre-Grant Publication 2014/0256288) in view of Ravuvari et al. (US Pre-Grant Publication 2019/0065777) hereinafter referred to as Ravuvari.

As per claims 1, 8, and 15, Allen discloses A method for automatically detecting and concealing content associated with a notification in response to receiving and presenting the notification on a computing device, the method comprising: 
in response to receiving an incoming notification, extracting and categorizing different parts of the incoming notification, and identifying features associated with each of the different parts, wherein the different parts comprise at least one sender … and content within the incoming notification (Allen, Figures 4-6 and associated texts such as paragraphs 2-3, 27-29, 32, 34, 38, 39, 42, teaches receiving a notification message, parsing the notification message into its separate parts such as the title and text/body, analyzing the text/body to determine the type of message, and concealing of the notification based on the analyzing of the message. The message can be completely concealed or partially concealed based on the user defined rules. Additionally, if the notification message does not meet the user defined rules it will not be concealed at all. Allen, paragraphs 29 and 38, teaches that the notification can be from the user’s bank i.e. sender of the notification. The Examiner would also note that it is well-known in the art that the title of a text message notification generally includes the senders information such as name or phone number depending on if the number is stored in the contact list of the user’s phone.); 
(Allen, Figures 4-6 and associated texts such as paragraphs 2-3, 27-29, 32, 34, 38, 39, 42, teaches receiving a notification message, parsing the notification message into its separate parts such as the title and text/body, analyzing the text/body to determine the type of message, and concealing of the notification based on the analyzing of the message. The message content can be classified as profane language, monetary data, risqué data, digital images or other data based on the user defined rules. The instructions associated with the content classification is to completely concealed, partially concealed, or don’t conceal based on the user defined rules.); 
automatically determining whether to conceal, partially conceal, or display on the computing device the content within the incoming notification based on the identified features associated with the different parts of the incoming notification and the instructions associated with each classification of the different parts of the content within the incoming notification (Allen, Figures 4-6 and associated texts such as paragraphs 2-3, 27-29, 32, 34, 38, 39, 42, teaches receiving a notification message, parsing the notification message into its separate parts such as the title and text/body, analyzing the text/body to determine the type of message, and concealing of the notification based on the analyzing of the message. The message content can be classified as names, account identifiers, phone numbers, profane language, monetary data, risqué data, digital images or other data based on the user defined rules. The instructions associated with the content classification is to completely concealed, partially concealed, or don’t conceal based on the user defined rules. Allen, paragraph 29, gives an example of partially concealing the data. Allen, paragraph 39, gives an example of not concealing the data. The Examiner would also note that Allen, paragraph 35, teaches that one category can be digital images. Therefore, when the incoming notification is a digital image, the entire image/notification would be concealed based on the user-defined rules.); and 
presenting the incoming notification on the computing device according to the automatic determination whether to conceal, partially conceal, or display the content within the incoming notification (Allen, Figures 4-6 and associated texts such as paragraphs 2-3, 27-29, 32, 34, 38, 39, 42, teaches receiving a notification message, parsing the notification message into its separate parts such as the title and text/body, analyzing the text/body to determine the type of message, and concealing of the notification based on the analyzing of the message. Allen, paragraphs 38-39, specifically teach displaying the concealed or unaltered notification to the user.)  
However, Allen does not specifically teach wherein the different parts comprise at least one sender, a time, and content within the incoming notification.
Ravuvari discloses wherein the different parts comprise at least one sender, a time, and content within the incoming notification (Ravuvari, Figures 2A-3 and associated texts such as paragraph 39, teaches receiving incoming message notifications and hiding or displaying the notification based on the sender and content of the notification. The incoming messages also contain the time that the message was sent.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Ravuvari with the teachings of Allen. Allen teaches receiving an incoming notification, analyzing the notification, and concealing or displaying the notification based on the analysis. Ravuvari similarly teaches hiding or displaying a notification based on the sender and content of the notification and Ravuvari also teaches that the notifications have incoming times that the message was sent. Therefore, it would have been obvious for the incoming messages of Allen to also have an incoming time as it is well-known in the art that incoming messages contain a timestamp. Additionally, Allen teaches a notification message containing various information about the message. Ravuvari also teaches a notification messages containing various information about the message including the sent time. Therefore, it would have been obvious to incorporate into Allen specific content information, such as the sent time of Ravuvari, as Allen’s notification message contains various information and can be varied to include the time the message was sent.  
Claim 8 recites the additional limitations of one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage devices, and program instructions stored on at least one of the one or more storage devices for execution by at least one of the one or more processors via at least one of the one or more memories, (Allen, paragraphs 17-18, teaches a processor and a memory.) wherein the computer system is capable of performing a method comprising:
(Allen, paragraphs 17-18, teaches a processor and a memory.), the program instructions comprising:

As per claims 2, 9, and 16, Allen in view of Ravuvari discloses wherein identifying the features associated with each of the different parts of the incoming notification further comprises: 
detecting a type of sender of the at least one sender, wherein the type of sender is selected from a group comprising at least one of an application and a person (Allen, Figures 4-6 and associated texts such as paragraphs 2-3, 27-29, 32, 34, 38, 39, 42, teaches receiving a notification message, parsing the notification message into its separate parts such as the title and text/body, analyzing the text/body to determine the type of message, and concealing of the notification based on the analyzing of the message. Allen, paragraphs 29 and 38, teaches that the notification can be from the user’s bank i.e. sender of the notification. The Examiner would also note that it is well-known in the art that the title of a text message notification generally includes the senders information such as name or phone number depending on if the number is stored in the contact list of the user’s phone. This would be the sender as a person or an application/bank.); 
detecting the time that the incoming notification is received (Ravuvari, Figures 2A-3 and associated texts such as paragraph 39, teaches receiving incoming message notifications and hiding or displaying the notification based on the sender and content of the notification. The incoming messages also contain the time that the message was sent.); and 
P201807377US01Page 35 of 44detecting whether the content within the incoming notification comprises keywords, phrases, numbers, and characters (Allen, Figures 4-6 and associated texts such as paragraphs 2-3, 27-29, 32, 34, 38, 39, 42, teaches receiving a notification message, parsing the notification message into its separate parts such as the title and text/body, analyzing the text/body to determine the type of message, and concealing of the notification based on the analyzing of the message. The message content can be classified as names, account identifiers, phone numbers, profane language, monetary data, risqué data, digital images or other data based on the user defined rules. This includes the content being keywords, phrases, numbers, and characters.)  

As per claims 7 and 14, Allen in view of Ravuvari discloses in response to the automatic determination of whether to conceal, partially conceal, or display the content within the incoming notification, receiving user feedback to edit the automatic determination (Allen, Figure 4 and associated texts such as paragraphs 33-35, teaches the user inputting/updating the content filtering rules. Allen, paragraphs 28, 32, and 42, teaches the user viewing the concealed messages. Ravuvari, Figures 2A-3 and associated texts such as paragraphs 40-42, teaches allowing the user to view the content of the concealed messages.)

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Ravuvari and further in view of Allen (US Patent 10671753) hereinafter referred to as Allen 2.

As per claims 3, 10, and 17, Allen in view of Ravuvari discloses wherein classifying the different parts of the content within the incoming notification further comprises: [classifying] each of the different parts of the content within the incoming notification, wherein the different parts of the content within the incoming notification and each [classification] identifies different types of keywords, different types of numbers, and different types of characters within the content (Allen, Figures 4-6 and associated texts such as paragraphs 2-3, 27-29, 32, 34, 38, 39, 42, teaches receiving a notification message, parsing the notification message into its separate parts such as the title and text/body, analyzing the text/body to determine the type of message, and concealing of the notification based on the analyzing of the message. The message content can be classified as names, account identifiers, phone numbers, profane language, monetary data, risqué data, digital images or other data based on the user defined rules. This includes the content being different keywords, phrases, numbers, and characters.)
However, Allen in view of Ravuvari does not specifically teach generating and assigning a code to each of the different parts of the content within the incoming notification.
Allen 2 discloses generating and assigning a code to each of the different parts of the content within the incoming notification (Allen 2, col. 6 lines 7-23 and lines 36-52, teaches having sensitive data types to conceal such as social security numbers, credit card numbers, passport numbers, addresses, phone numbers, or other information. An indicator such as a symbol or number is associated with each sensitive data type that is to be concealed.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Allen 2 with the teachings of Allen in view of Ravuvari. Allen in view of Ravuvari teaches receiving an incoming notification, analyzing the notification, and concealing or displaying the notification based on the analysis/classification. Allen 2 similarly teaches hiding or displaying secure data based on the classification, but also additionally teaches that each classification can have its own indicator such as a symbol or number/code. Therefore, it would have been obvious to use a classification number/code for each classification of Allen as this would have been a simple substitution of one known form of classification for another to yield the predictable results of classifying the content to determine if the content should be concealed or not.  

Allowable Subject Matter
Claims 4, 11, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as overcoming the 35 USC 112 rejections. The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion of the limitation, inter alia, “identifying and detecting user behavior with respect to similar notifications, and 
Allen teaches concealing notification content based on the classification of the content based on user rules.
Ravuvari also teaches concealing notification content based on the content and a set of rules.
Xuan (US 2018/0046929) – teaches determining the importance of certain notifications based on user behavior.

Claims 5-6, 12-13, and 19-20 are objected to for the same reasons as cited above and for being dependent on a previously objected to base claim. The Examiner would also note that claim 5 is interpreted as being dependent on claim 4, claim 12 is interpreted as being dependent on claim 11, claim 13 is interpreted as being dependent on claim 12, and claim 19 is interpreted as being dependent on claim 18 as shown above in the 35 USC 112 Rejections section.

Related Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes:
Bertelletti (WO 03/015643) – teaches masking incoming text messages by changing the text or time.
Kronlund (US 2008/0052759) – teaches masking instant messaging messages.
WO 2016/082194 – teaches hiding the content of messages based on the level of privacy the message is tagged with.
Qin (US 2017/0193386) – paragraph 43 and Table 1 teaches having various identifiers for different content types.
Ledvina (US 2020/0106877) – paragraph 91 teaches a code indicating the type of message.
Khawand (US 10630630) – teaches hiding messages containing certain parameters as well as assigning each portion of the message a degree of content suppression.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B KING whose telephone number is (571)270-7310.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 5712728878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/John B King/
Primary Examiner, Art Unit 2498